Exhibit 99(h)(7) Legg Mason Partners Fund Advisor, LLC 399 Park Avenue New York, New York 10022 December 22, 2007 Citifunds Institutional Trust SMASh Series M Fund SMASh Series C Fund SMASh Series EC Fund SMASh Series MEC Fund 125 Broad Street New York, New York 10004 Re: Expense Reimbursement Agreement Ladies and Gentlemen: Legg Mason Partners Fund Advisor, LLC (LMPFA) provides administrative and certain oversight services to Citifunds Institutional Trust (together with its successors, the Trust) in respect of SMASh Series M Fund, SMASh Series C Fund, SMASh Series EC Fund and SMASh Series MEC Fund (each, during the period prior to February 28, 2010 in which LMPFA is providing those services to that fund, a SMASh Series Fund).
